Citation Nr: 1204286	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-11 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a laceration scar above the right eye.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a skin disorder claimed as jungle rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1968 to March 1989.  The RO has verified only the period from May 1987 to March 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the RO in Houston, Texas.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in October 2011.  A transcript of the hearing is associated with the claims file.  At the hearing, the record was ordered to be held open for an additional 60 days so that the Veteran could submit additional evidence.  

The issues of service connection for a skin disorder claimed as jungle rash and a left eye disorder are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the record of the October 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the denial of service connection for a laceration scar above the right eye.

2.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

3.  The Veteran did not engage in combat with the enemy.  

4.  The Veteran does not have a hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of service connection for a laceration scar above the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, on the record of the November 2011 Board hearing, has withdrawn the appeal of the denial of service connection for a laceration scar above the right eye, and there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  

The Board notes that the Veteran submitted additional evidence after the hearing which has not been considered by the RO.  The Veteran has a right to have all evidence considered initially by the agency of original jurisdiction prior to consideration by the Board.  The Veteran may waive this right.  Here, the Veteran included a signed waiver of this right along with the evidence in December 2011.  The Veteran also testified that he is receiving Social Security benefits for retirement only, and not for disability.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the hearing loss claim; however, the Board finds that a VA examination is not necessary in order to decide the claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the clinical evidence consistently and affirmatively shows that the Veteran does not have a hearing loss disability for VA purposes.  The Board acknowledges a request by the Veteran's representative that he be afforded an examination to determine whether he has a hearing loss disability; however, as will be discussed in detail below, this is not a situation where there is a lack of pertinent evidence.  Private records submitted by the Veteran reflect that his hearing was tested as recently as November 2011, and those results indicate that he does not have a hearing loss disability as defined under VA regulations.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Here, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed hearing loss is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).


Presumption Regarding Hearing Loss

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the Veteran has been diagnosed with sensorineural hearing loss, as discussed below, it has never been manifest to a degree that would constitute a disability for VA purposes, much less to a compensable degree.  Accordingly, the presumption relating to chronic disease manifest within a year of service separation is not applicable.  

Analysis of Service Connection for Hearing Loss

At the November 2011 Board hearing, the Veteran testified that his service in Thailand involved working in the personnel office approximately one-half mile from an active runway.  That runway serviced large aircraft including B-52s and C-130s.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reveal that, when examined in July 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
10
-5
-5
-
0

When examined in February 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
5
5
10
15

When examined in August 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
0
0
0
5

A service separation examination is not of record.  Nevertheless, given the Veteran's assertion that his noise exposure came during his tour of duty in Thailand, which was in the early 1970's, the fact that the August 1986 results show normal hearing that does not constitute a disability for VA purposes is evidence tending to show that no hearing loss disability was manifest during service.  

When audiometric test results in service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

A private audiology examination in November 2011 reveals the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
10
LEFT
20
15
15
15
15

Thus, as recently as November 2011, the Veteran's hearing impairment is below the level specified as a disability for VA purposes.  The Board acknowledges that the Veteran submitted a report of an October 2008 private audiometric assessment in which mild sensorineural hearing loss was found.  This does not necessarily equate to the requisite hearing loss disability as needed per 38 C.F.R. § 3.385.  That is, the report of hearing evaluation does not indicate any auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance.)  Additionally, word recognition scores were noted to be excellent.  Moreover, the later November 2011 findings establish that there is no current hearing loss disability regarding either ear.  38 C.F.R. § 3.385. 

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.385.  

In summation of the Board's findings, a hearing loss disability, as defined under VA regulations, was not present in service or at any time after service.  As there is no current disability, service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal of the denial of service connection for a laceration scar above the right eye is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for a skin disorder and service connection for an eye disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with psoriasis and tinea cruris.  A December 2011 letter from the Veteran's private physician, S.M.H., reveals that the Veteran is under his care for the treatment of psoriasis.  It is also uncontroverted that the Veteran has been diagnosed with dry eye syndrome of both eyes as well as pinguecula.  

Concerning the question of in-service disease or injury, service treatment records reveal that the Veteran was treated for a right forearm rash in May 1974, a rash on the inside of the legs in October 1975, and for tinea cruris in March 1975.  The Veteran testified that upon arrival in Southeast Asia in December, 1972, and in January, February, and March, 1973, he had a rash between his legs that was so bad he could hardly walk.  The Veteran testified that he experiences the same type of problem now as he had in service.  The Veteran is competent to describe his symptoms, and his reports in this regard are credible and consistent with the record.  

Regarding the eye disorder, the Veteran testified that his eye was damaged at Lackland Air Force Base when he was playing racquetball and was struck in the eye with the ball.  After service, he self-medicated with Visine due to an aversion to seeking medical attention.  He noted that, when it gets cold and damp the eye "matters up" in the corner where it got hit and he cannot open it until he puts Visine in it.  Other claimed residuals include crusting, burning, tearing, and stinging, as well as a perception of the ball still being in the eye.

Service treatment records reveal an injury to the left eye in March 1982 when the Veteran was struck by a racquetball.  Diagnoses include vitreous hemorrhage and retinal tear.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed psoriasis and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current skin or eye disorder to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board notes that S.M.H. reported in the December 2011 letter that a rash noted in 1974 "may" represent the first eruption of psoriasis.  While this is not a conclusive opinion, it appears to be the type of opinion mentioned in McLendon, i.e., too equivocal or lacking in specificity to support a decision on the merits.  

Given the competent evidence of an eye injury, and a skin disorder in service, the Veteran's reported history of skin and eye symptoms since service, and the current diagnoses of psoriasis and dry eye syndrome, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current skin or eye disorder is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin and eye disorders.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of skin symptoms and eye injury in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for a right forearm rash in May 1974, a rash on the inside of the legs in October 1975, and for tinea cruris in March 1975.  The Veteran testified that he has experienced symptoms since then.  Service treatment records also reveal an injury to the left eye in March 1982 when the Veteran was struck by a racquetball.  Diagnoses include vitreous hemorrhage and retinal tear.  The Veteran also asserts continuous symptoms since service.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current skin disorder and/or eye disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a skin disorder and service connection for an eye disorder should be readjudicated in light of all the evidence of record.  If either benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


